EXHIBIT 10.3

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made this January 27, 2009, between RIVERVIEW
FINANCIAL CORPORATION (“Corporation”), a Bank having a place of business at
Third and Market Streets, Halifax, Pennsylvania 17032, RIVERVIEW NATIONAL BANK
(“Bank”), a bank having a place of business at 101 Lincoln Street, Marysville,
Pennsylvania 17053; and Terry Wasko (“Executive”), an individual residing in
Pennsylvania.

 

WITNESSETH:

 

WHEREAS, Bank is a subsidiary of Corporation;

 

WHEREAS, Bank desires to employ Executive as Chief Financial Officer of
Corporation and Bank (“CFO”); and

 

WHEREAS, Executive desires to accept that assignment under the terms and
conditions set forth herein.

 

AGREEMENT:

 

NOW, THEREFORE, the parties hereto intending to be legally bound hereby agree as
follows:

 

1. Employment.

 

Corporation and Bank hereby employ Executive and Executive hereby accepts
employment with Corporation and Bank on the terms and conditions set forth in
this Agreement.

 

2. Duties and Positions of Employee.

 

(a) Executive shall perform and discharge well and faithfully such duties as CFO
as may be assigned to Executive from time to time by the Chief Executive Officer
(“CEO”) or President of Corporation or Bank. Executive shall devote her full
time, attention and energies to the business of Corporation and Bank during the
Employment Period (as defined in Section 3 of this Agreement);

 

(b) Provided however, that this Section 2 shall not be construed as preventing
Executive from (a) engaging in activities incident or necessary to personal
investments so long as such investment does not exceed 5% of the outstanding
shares of any publicly held company, (b) devoting a reasonable amount of time to
civic, charitable, trade association, political and similar activities with the
prior approval of the CEO or

 

1

--------------------------------------------------------------------------------


 

President of Bank, which approval will not be unreasonably withheld; or
(c) acting as a member of the Board of Directors of any other corporation or as
a member of the Board of Trustees of any other organization, with the prior
approval of the CEO or President of Bank, which approval will not be
unreasonably withheld. The Executive shall not engage in any business or
commercial activities, duties or pursuits that compete with the business or
commercial activities of Corporation or Bank, or any of their subsidiaries or
affiliates, nor may the Executive serve as a director or officer or in any other
capacity in a company that competes with Corporation or Bank or any of their
subsidiaries or affiliates.

 

3. Term of Agreement.

 

(a) This Agreement shall be for a one (1) year period (the “Employment Period”)
beginning on the date first mentioned above and ending one (1) year later. On
the first anniversary of the date of this Agreement, and on the same date of
each subsequent year (each, a “Renewal Date”) the Employment Period shall be
automatically extended for an additional year such that the Employment Period
shall end one (1) year from each Renewal Date, unless either party shall give
written notice of non-renewal to the other party at least ninety (90) days prior
to that Renewal Date, in which event this Agreement shall terminate at the end
of the then existing Employment Period.

 

(b) Notwithstanding the provisions of Section 3(a) of this Agreement, this
Agreement shall terminate automatically for Cause (as defined herein) upon
written notice from the CEO or President to Executive. As used in this
Agreement, “Cause” shall mean any of the following:

 

(i) Executive’s conviction of or plea of guilty or nolo contendere to a felony,
a crime of falsehood or a crime involving moral turpitude, or the actual
incarceration of Executive;

 

(ii) Executive’s willful failure to follow the good faith lawful instructions of
the President or CEO with respect to the operations of Corporation and Bank;

 

(iii) Executive’s willful failure to perform Executive’s duties to Corporation
or Bank (other than a failure resulting from Executive’s incapacity because of
physical or mental illness, as provided in subsection (d) of this Section 3),
which failure results in injury to Corporation or Bank, monetarily or otherwise;

 

(iv) Executive’s intentional violation of the provisions of this Agreement;

 

(v) dishonesty or gross negligence of the Executive in the performance of her
duties;

 

(vi) conduct on the part of the Executive that brings public discredit to
Corporation or Bank;

 

2

--------------------------------------------------------------------------------


 

(vii) Executive’s breach of fiduciary duty involving personal gain;

 

(viii) Executive’s willful violation of any law, rule or regulation governing
banks or bank officers or any final cease and desist order issued by a bank
regulatory authority;

 

(ix) Executive’s unlawful discrimination, including harassment, against
employees, customers, business associates, contractors or visitors of
Corporation or Bank;

 

(x) Executive’s theft or abuse of Corporation or Bank’s property or the property
of customers, employees, contractors, vendors or business associates of
Corporation or Bank;

 

(xi) any final removal or prohibition order to which the Executive is subject,
by a federal banking agency pursuant to Section 8(e) of the Federal Deposit
Insurance Act; or

 

(xii) any act of fraud or misappropriation by Executive.

 

If this Agreement is terminated for Cause, Executive’s rights under this
Agreement shall cease as of the effective date of such termination and
Corporation and Bank shall have no further obligation under this Agreement.

 

(c) Notwithstanding the provisions of Section 3(a) of this Agreement, this
Agreement shall terminate automatically upon Executive’s voluntary termination
of employment (other than in accordance with Section 5 of this Agreement) for
Good Reason.  The term “Good Reason” shall mean (i) the assignment of duties and
responsibilities inconsistent with Executive’s status as CFO or (ii) a reduction
in salary or benefits, except such reductions that are the result of a national
financial depression or national or bank emergency when such reduction has been
implemented by the Board of Directors for Corporation or Bank’s senior
management, then Executive shall within ninety (90) days of the occurrence of
any of the foregoing events, provide notice to Corporation and Bank of the
existence of the condition and provide Corporation and Bank thirty (30) days in
which to cure such condition.  In the event that Corporation and Bank does not
cure the condition within thirty (30) days of such notice, Executive may resign
from employment with Corporation and Bank and upon execution of a reasonable
release satisfactory to Corporation and Bank, Corporation and Bank will provide
Executive with the following pay and benefits: (i) a payment in an amount equal
to 1.0 times the Executive’s then Annual Base Salary payable in twelve (12)
equal monthly installments; and (ii) Corporation and Bank shall reimburse
Executive in an amount equal to the monthly premium paid by her to obtain
substantially similar employee benefits which she enjoyed prior to termination,
which reimbursement shall continue until the expiration of 12 months following
the date of termination of employment or until Executive secures substantially
similar benefits through other employment, whichever

 

3

--------------------------------------------------------------------------------


 

shall first occur, subject to Internal Revenue Code of 1986, as amended (“Code”)
Section 409A if applicable.

 

However, in the event the payments described herein, when added to all other
amounts or benefits provided to or on behalf of the Executive in connection with
her termination of employment, would result in the imposition of an excise tax
under Code Section 4999, the severance payments shall be retroactively (if
necessary) reduced to the extent necessary to avoid such excise tax imposition.
Upon written notice to Executive, together with calculations of Corporation’s
and Bank’s independent auditors, Executive shall remit to Corporation and Bank
the amount of the reduction plus such interest as may be necessary to avoid the
imposition of such excise tax. Notwithstanding the foregoing or any other
provision of this Agreement to the contrary, if any portion of the amount herein
payable to the Executive is determined to be non-deductible pursuant to the
regulations promulgated under Code Section 280G, then Corporation and Bank shall
be required only to pay to Executive the amount determined to be deductible
under Section 280G.

 

If when the Executive’s employment terminates, the Executive is a “specified
employee,” as defined in Code Section 409A(a)(2)(B)(i), then despite any
provision of this Employment Agreement or other plan or agreement to the
contrary, the Executive will not be entitled to the payments until the earliest
of: (a) the date that is at least six months after the Executive’s separation
from service (within the meaning of Code Section 409A) for reasons other than
the Executive’s death, (b) the date of the Executive’s death, or (c) any earlier
date that does not result in additional tax or interest to the Executive under
Code Section 409A.  As promptly as possible after the end of the period during
which payments are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Executive in a single lump sum with any
remaining payments to commence in accordance with the terms of this Agreement or
other applicable plan or agreement.

 

The amounts payable pursuant to this Section 3(c) shall constitute Executive’s
sole and exclusive remedy in the event Executive terminates employment for Good
Reason and shall represent the maximum extent of liability that Executive can
claim against Corporation or Bank.

 

(d) Notwithstanding the provisions of Section 3(a) of this Agreement, this
Agreement shall terminate automatically upon Executive’s Disability and
Executive’s rights under this Agreement shall cease as of the date of such
termination; provided, however, that Executive shall be entitled to any benefits
under any group disability plan if effect.

 

(e) Notwithstanding the provisions of Section 3(a) of this Agreement, this
Agreement shall terminate automatically upon Executive’s death, and Executive’s
rights under this Agreement (other than vested plan benefits) shall cease as of
the date of such termination.

 

4

--------------------------------------------------------------------------------


 

(f) Executive agrees that in the event her employment under this Agreement is
terminated, Executive shall resign, and upon such event does hereby resign, as a
director of Corporation and Bank, the Bank and any affiliate or subsidiary
thereof, if she is then serving as a director of any such entities.

 

(g) Executive agrees that in the event that Bank provides notice of nonrenewal
of this Agreement under Section 3(a), Bank shall have no further obligation
under this Agreement, other than payment to Executive of her earned but unpaid
Annual Base Salary under Section 4(a) and any employee benefits under
Section 4(d), (e), or (f), as of the date of the expiration of this Agreement or
until Executive voluntarily terminates her employment, whichever occurs
earlier.  In the event that Bank provides notice of nonrenewal of this Agreement
under Section 3(a), Bank may terminate Executive’s employment and shall have no
further obligation under this Agreement other than payment to Executive of the
remaining balance of her Annual Base Salary as defined in Section 4(a) below and
any employee benefits under Section 4(d) for the remainder of the then existing
Employment Period.  To the extent the Executive becomes entitled to the payments
set forth in this Section 3(g), such payments shall constitute Executive’s sole
and exclusive remedy under this Agreement, shall further constitute liquidated
damages for any possible breach of this Agreement, and shall represent the
maximum extent of liability that Executive can claim against Corporation or
Bank.

 

4. Employment Period Compensation.

 

(a) Annual Base Salary. For services performed by Executive under this
Agreement, Corporation and Bank shall pay Executive an Annual Base Salary in the
aggregate during the Employment Period at the rate of $120,000 per year, payable
at the same times as salaries are payable to other executives of the Corporation
and Bank. Corporation and Bank shall review Executive’s performance and salary
at least on an annual basis.  Corporation and Bank may, from time to time, in
its sole discretion, increase Executive’s Annual Base Salary, and any and all
such increases shall be deemed to constitute amendments to this Section 4(a) to
reflect the increased amounts, effective as of the date established for such
increases by the CEO or President of Corporation and Bank or any committee of
such Board or the Chief Executive Officer with the approval of the Compensation
Committee of the Board in the resolutions authorizing such increases.

 

(b) Bonuses.  Executive shall be entitled to a $10,000 signing bonus; provided
that Executive remains employed with Corporation and Bank for twelve months.  In
the event that within twelve months of the signing of this Agreement, Executive
terminates employment for reasons other than Good Reason or if Executive is
terminated by the Bank for Cause, then Executive shall refund, reimburse, return
and pay Bank the signing bonus amount of $10,000.  Executive hereby agrees that
in the event that Executive does not pay Bank the $10,000 owed under this
Section prior to Executive receiving her last payroll check, Executive hereby
authorizes Bank to deduct from Executive’s last payroll check to the extent
necessary any amount still owing to Bank.

 

5

--------------------------------------------------------------------------------


 

In addition, Corporation or Bank may, from time to time, pay a bonus or bonuses
to Executive as Corporation or Bank or an affiliate thereof, in their sole
discretion, deems appropriate.  The payment of any such bonuses shall not reduce
or otherwise affect any other obligation of Corporation or Bank to Executive
provided for in this Agreement.

 

(c) Vacations. During the term of this Agreement, Executive shall be entitled to
twenty-five (25) days paid time off in accordance with the policies as
established from time to time by the CEO or President of Corporation and Bank. 
Bank shall allow Executive to work from home one day per week and shall allow
Executive to work from home in the event of inclement weather without such
absences from the office reducing Executive’s accrued paid time off balance.

 

(d) Employee Benefit Plans. During the term of this Agreement, Executive may
participate in and receive the benefits of any employee benefit plan currently
in effect at Bank subject to the terms of such plans, until such time that the
Board of Directors of the Bank and Corporation authorizes a change in such
benefits. Nothing paid to Executive under any plan or arrangement presently in
effect or made available in the future shall be deemed to be in lieu of the
salary payable to Executive pursuant to Section 4(a) hereof.

 

5. Termination of Employment Following Change in Control.

 

(a) If a Change in Control (as defined in Section 5(b) of this Agreement) shall
occur, and if thereafter at any time during the term of this Agreement there
shall be:

 

(i) any involuntary termination of Executive’s employment (other than for the
reasons set forth in Section 3(b) or 3(d) of this Agreement);

 

(ii) any reduction in Executive’s title, responsibilities, including reporting
responsibilities, or authority, including such title, responsibilities or
authority as such title, responsibilities or authority may be increased from
time to time during the term of this Agreement;

 

(iii) the assignment to Executive of duties inconsistent with Executive’s office
on the date of the Change in Control or as the same may be increased from time
to time after the Change in Control;

 

(iv) any reassignment of Executive to a location greater than seventy-five (75)
miles from the location of Executive’s office on the date of the Change in
Control;

 

(v) any reduction in Executive’s Annual Base Salary in effect on the date of the
Change in Control or as the same may be increased from time to time after the
Change in Control; or

 

6

--------------------------------------------------------------------------------


 

(vi) any failure to provide Executive with benefits at least as favorable as
those enjoyed by Executive under any of Corporation or Bank’s retirement or
pension, life insurance, medical, health and accident, disability or other
employee plans in which Executive participated at the time of the Change in
Control, or the taking of any action that would materially reduce any of such
benefits in effect at the time of the Change in Control; or any requirement that
Executive travel in performance of her duties on behalf of the Corporation or
Bank or any of its subsidiaries or affiliates for a significantly greater period
of time during any year than was required of Executive during the year preceding
the year in which the Change in Control occurred; then, at the option of
Executive, Executive shall within ninety (90) days of the occurrence of any of
the foregoing events, provide notice to Corporation and Bank of the existence of
the condition and provide Corporation and Bank thirty (30) days in which to cure
such condition.  In the event that Corporation and Bank does not cure the
condition within thirty (30) days of such notice, Executive may resign from
employment with Corporation and Bank (or, if involuntarily terminated, give
notice of intention to collect benefits under this Agreement) by delivering such
notice in writing (the “Notice of Termination”) to Corporation and Bank and the
provisions of Section 6 of this Agreement shall apply.

 

(b) As used in this Agreement, “Change in Control” shall mean a change in the
ownership or effective control of the Corporation or the Bank as described in
Code Section 409A(a)(2)(A) and the regulations thereunder.

 

6. Rights in Event of Termination of Employment Following Change in Control.

 

In the event that Executive delivers a Notice of Termination (as defined in
Section 5(a) of this Agreement) after a “Change in Control” (as defined in
Section 5(b) of this Agreement) to Corporation and Bank, Executive shall be
entitled to receive (i) a payment in an amount equal to and no greater than 1.0
times the Executive’s then Annual Base Salary, which amount shall be payable in
twelve (12) equal monthly installments commencing within thirty (30) days of
receiving an executed release subject to the requirements of Code Section 409A;
and (ii) Corporation and Bank shall reimburse Executive in an amount equal to
the monthly premium paid by her to obtain substantially similar employee
benefits which she enjoyed prior to termination, which reimbursement shall
continue until the expiration of 12 months following the date of termination of
employment or until Executive secures substantially similar benefits through
other employment, whichever shall first occur, subject to Code Section 409A if
applicable.

 

However, in the event the payments described herein, when added to all other
amounts or benefits provided to or on behalf of the Executive in connection with
her termination of employment, would result in the imposition of an excise tax
under Code Section 4999, the severance payments shall be retroactively (if
necessary) reduced to the extent necessary to avoid such excise tax imposition.
Upon written notice to Executive, together with calculations of Corporation and
Bank’s independent auditors, Executive shall remit to Corporation and Bank the
amount of the reduction plus such interest as maybe necessary to avoid the
imposition of such excise tax. Notwithstanding the

 

7

--------------------------------------------------------------------------------


 

foregoing or any other provision of this Agreement to the contrary, if any
portion of the amount herein payable to the Executive is determined to be
non-deductible pursuant to the regulations promulgated under Section 280G of the
Code, then Corporation and Bank shall be required only to pay to Executive the
amount determined to be deductible under Section 280G.

 

If when the Executive’s employment terminates, the Executive is a “specified
employee,” as defined in Code Section 409A(a)(2)(B)(i), then despite any
provision of this Employment Agreement or other plan or agreement to the
contrary, the Executive will not be entitled to the payments until the earliest
of: (a) the date that is at least six months after the Executive’s separation
from service (within the meaning of Code Section 409A) for reasons other than
the Executive’s death, (b) the date of the Executive’s death, or (c) any earlier
date that does not result in additional tax or interest to the Executive under
Code Section 409A.  As promptly as possible after the end of the period during
which payments are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Executive in a single lump sum with any
remaining payments to commence in accordance with the terms of this Agreement or
other applicable plan or agreement.

 

(b) Executive shall not be required to mitigate the amount of any payment
provided for in this Section 6 by seeking other employment or otherwise. Unless
otherwise agreed to in writing, the amount of payment or the benefit provided
for in this Section 6 shall not be reduced by any compensation earned by
Executive as the result of employment by another employer or by reason of
Executive’s receipt of or right to receive any retirement or other benefits
after the date of termination of employment or otherwise.

 

(c) The amounts payable pursuant to this Section 6 shall constitute Executive’s
sole and exclusive remedy in the event Executive delivers a Notice of
Termination after a change in control and shall represent the maximum extent of
liability that Executive can claim against Corporation and Bank.

 

7. Rights in Event of Termination of Employment Absent Change in Control.

 

(a) In the event that Executive’s employment is involuntarily terminated by
Corporation and Bank without Cause and no Change in Control shall have occurred
as of the date of such termination, upon execution of a reasonable release
satisfactory to Corporation and Bank, Corporation and Bank will provide
Executive with the following pay and benefits: (i) a payment in an amount equal
to 1.0 times the Executive’s then Annual Base Salary payable in twelve (12)
equal monthly installments; and (ii) Corporation and Bank shall reimburse
Executive in an amount equal to the monthly premium paid by her to obtain
substantially similar employee benefits which she enjoyed prior to termination,
which reimbursement shall continue until the expiration of 12 months following
the date of termination of employment or until Executive secures substantially
similar benefits through other employment, whichever shall first occur, subject
to Code Section 409A if applicable.

 

8

--------------------------------------------------------------------------------


 

However, in the event the payments described herein, when added to all other
amounts or benefits provided to or on behalf of the Executive in connection with
her termination of employment, would result in the imposition of an excise tax
under Code Section 4999, the severance payments shall be retroactively (if
necessary) reduced to the extent necessary to avoid such imposition. Upon
written notice to Executive, together with calculations of Corporation and
Bank’s independent auditors, Executive shall remit to Corporation and Bank the
amount of the reduction plus such interest as may be necessary to avoid the
imposition of such excise tax. Notwithstanding the foregoing or any other
provision of this Agreement to the contrary, if any portion of the amount herein
payable to the Executive is determined to be non-deductible pursuant to the
regulations promulgated under Section 280G of the Code, then Corporation and
Bank shall be required only to pay to Executive the amount determined to be
deductible under Section 280G.

 

(b)  Executive shall not be required to mitigate the amount of any payment
provided for in this Section 7 by seeking other employment or otherwise. The
amount of payment or the benefit provided for in this Section 7 shall not be
reduced by any compensation earned by Executive as the result of employment by
another employer or by reason of Executive’s receipt of or right to receive any
retirement or other benefits after the date of termination of employment or
otherwise.

 

(c)  The amounts payable pursuant to this Section 7 shall constitute Executive’s
sole and exclusive remedy in the event of involuntary termination of Executive’s
employment by Corporation and Bank without cause in the absence of a Change in
Control and shall represent the maximum extent of liability that Executive can
claim against Corporation and Bank.

 

(d)  This Section 7 shall not apply if the Executive is terminated in connection
with nonrenewal as provided in Section 3 of this Agreement.

 

8. Covenant Not to Compete

 

(a) Executive hereby acknowledges and recognizes the highly competitive nature
of the business of Corporation and Bank and accordingly agrees that, during her
employment and for one year following the date of termination of Executive’s
employment, regardless of the reason for termination, Executive shall not:

 

(i) in any county in which, at any time during the Employment Period or as of
the date of termination of the Executive’s employment, a branch, office or other
facility of Corporation and Bank or any of its subsidiaries is located, or in
any county contiguous to such a county, including contiguous counties located
outside of the Commonwealth of Pennsylvania (the “Non-Competition Area”) be
engaged, directly or indirectly, either for her own account or as agent
consultant, employee, partner, officer, director, proprietor, investor (except
as an investor owning less than 5% of the stock of a publicly owned company and
not exercising management discretion) or otherwise of any

 

9

--------------------------------------------------------------------------------


 

person, firm, Bank or enterprise engaged in the banking (including bank and
financial holding company) or financial services industry, or any other activity
in which Corporation and Bank or any of its subsidiaries are engaged during the
Employment Period; or

 

(ii) in the Non-Competition area provide financial or other assistance to any
person, firm, Bank, or enterprise engaged in the banking (including bank and
financial holding company) or financial services industry, or any other activity
in which Corporation and Bank or any of its subsidiaries are engaged during the
Employment Period; or

 

(iii) directly or indirectly contact, solicit or attempt to induce any person,
Bank or other entity who or which is a customer or referral source of
Corporation and Bank, or any of its subsidiaries or affiliates, during the term
of Executive’s employment or on the date of termination of Executive’s
employment, to become a customer or referral source of any person or entity
other than Corporation and Bank or one of its subsidiaries or affiliates; or

 

(iv) directly or indirectly solicit, induce or encourage any employee of
Corporation and Bank or any of its subsidiaries or affiliates, who is employed
during the term of Executive’s employment or on the date of termination of
Executive’s employment, to leave the employ of Corporation and Bank or any of
its subsidiaries or affiliates, or to seek, obtain or accept employment with any
person or entity other than Corporation and Bank or any of their subsidiaries or
affiliates.

 

(b) It is expressly understood and agreed that, although Executive and
Corporation and Bank consider the restrictions contained in Section 8(a) hereof
reasonable for the purpose of preserving for Corporation and Bank and its
subsidiaries their good will and other proprietary rights, if a final judicial
determination is made by a court having jurisdiction that the time or territory
or any other restriction contained in Section 8(a) hereof is an unreasonable or
otherwise unenforceable restriction against Executive, the provisions of
Section 8(a) hereof shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such other extent as such
court may judicially determine or indicate to be reasonable.

 

9. Unauthorized Disclosure. During the term of her employment hereunder, or at
any later time, the Executive shall not, without the written consent of the
Board of Directors of Corporation and Bank or a person authorized thereby,
knowingly disclose to any person, other than an employee of the Corporation and
Bank, Corporation and Bank or a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by the Executive of
her duties as CFO of Corporation and Bank, any material confidential information
obtained by her while in the employ of Corporation and Bank with respect to any
of Corporation and Bank’s services, products, improvements, formulas, designs or
styles, processes, customers, methods of business or any business practices the
disclosure of which could be or will be damaging to Corporation and Bank;
provided, however, that confidential information shall not include any
information known

 

10

--------------------------------------------------------------------------------


 

generally to the public (other than as a result of unauthorized disclosure by
the Executive or any person with the assistance, consent or direction of the
Executive) or any information of a type not otherwise considered confidential by
persons engaged in the same business or a business similar to that conducted by
Corporation and Bank or any information that must be disclosed as required by
law.

 

10. Work Made for Hire. Any work performed by the Executive under this Agreement
should be considered a “Work Made for Hire” as that phrase is defined by the
U.S. patent laws. In the event it should be established that such work does not
qualify as a Work Made for Hire, the Executive agrees to and does hereby assign
to Corporation and Bank and its affiliates and subsidiaries, all of her rights,
title, and/or interest in such work product, including, but not limited to, all
copyrights, patents, trademarks, and property rights.

 

11. Return of Company Property and Documents. The Executive agrees that, at the
time of termination of her employment, regardless of the reason for termination,
she will deliver to Corporation and Bank, any and all Corporation and Bank
property, including, but not limited to, automobiles, keys, security codes or
passes, mobile telephones, pagers, computers, devices, confidential information,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, software programs, equipment, other documents or
property, or reproductions of any of the aforementioned items developed or
obtained by the Executive during the course of her employment.

 

12. Liability Insurance. Corporation and Bank shall use its best efforts to
obtain insurance coverage for the Executive under an insurance policy covering
officers and directors of Corporation and Bank against lawsuits, arbitrations or
other legal or regulatory proceedings; however nothing herein shall be construed
to require Corporation and Bank to obtain such insurance, if the President or
CEO of Corporation and Bank determines that such coverage cannot be obtained at
a reasonable price.

 

13. Notices. Except as otherwise provided in this Agreement, any notice required
or permitted to be given under this Agreement shall be deemed properly given if
in writing and if mailed by registered or certified mail, postage prepaid with
return receipt requested, to Executive’s residence, in the case of notices to
Executive; to the principal executive offices of the Bank, in the case of
notices to the Bank and to the principal executive offices of Corporation, in
the case of notices to Corporation.

 

14. Waiver. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Executive and the Board of Directors’ designee. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

 

11

--------------------------------------------------------------------------------


 

15. Assignment. This Agreement shall not be assignable by any party, except by
Corporation and Bank to any successor in interest to its respective businesses.

 

16. Entire Agreement. This Agreement contains the entire agreement of the
parties and supersedes all other agreements, written or oral, between the
parties relating to the subject matter of this Agreement.

 

17. Successors, Binding Agreement.

 

(a) Corporation and Bank will require any successor (whether direct or indirect,
by purchase, merger, consolidation, or otherwise) to all or substantially all of
the businesses and/or assets of Corporation and Bank to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
Corporation and Bank would be required to perform it if no such succession had
taken place. Failure by Corporation and Bank to obtain such assumption and
agreement prior to the effectiveness of any such succession shall constitute a
breach of this Agreement and the provisions of Section 6 of this Agreement shall
apply. As used in this Agreement “Corporation and Bank” shall mean Corporation
and Bank, as defined previously and any successor to its respective businesses
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise.

 

(a)          This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees. If Executive should die after she has
delivered a Notice of Termination to Bank pursuant to Section 5 above, or
following Corporation and Bank’s termination of Executive’s employment without
Cause, such amounts that would have been payable to Executive under this
Agreement if Executive had continued to live, shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee, or other designee,
or, if there is no such designee, to Executive’s estate.

 

18. Arbitration. Corporation and Bank and Executive recognize that in the event
a dispute should arise between them concerning the interpretation or
implementation of this Agreement, lengthy and expensive litigation will not
afford a practical resolution of the issues within a reasonable period of time.
Consequently, each party agrees that all disputes, disagreements and questions
of interpretation concerning this Agreement (except for any enforcement sought
with respect to Sections 8, 9, 10 or 11, which maybe litigated in court through
an action for an injunction or other relief) are to be submitted for resolution,
in Cumberland County, Pennsylvania, to the American Arbitration Association (the
“Association”) in accordance with the Association’s National Rules for the
Resolution of Employment Disputes or other applicable rules then in effect
(“Rules”). Corporation and Bank or Executive may initiate an arbitration
proceeding at any time by giving notice to the other in accordance with the
Rules. Corporation and Bank and Executive may, as a matter or right, mutually
agree on the appointment of a particular arbitrator from the Association’s pool.
The arbitrator shall not be bound by the rules of evidence and procedure of the
courts of the Commonwealth of Pennsylvania but shall be bound by the substantive
law applicable to this Agreement. The decision of the arbitrator,

 

12

--------------------------------------------------------------------------------


 

absent fraud, duress, incompetence or gross and obvious error of fact, shall be
final and binding upon the parties and shall be enforceable in courts of proper
jurisdiction. Following written notice of a request for arbitration, Corporation
and Bank and Executive shall be entitled to an injunction restraining all
further proceedings in any pending or subsequently filed litigation concerning
this Agreement, except as otherwise provided herein or any enforcement sought
with respect to Sections 8, 9, 10 or 11, which may be litigated through an
action for injunction or other relief.

 

19. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

20. Applicable Law. This Agreement shall be governed by and construed in
accordance with the domestic, internal laws of the Commonwealth of Pennsylvania,
without regard to its conflicts of laws principles.

 

21. Headings. The section headings of this Agreement are for convenience only
and shall not control or affect the meaning or construction or limit the scope
or intent of any of the provisions of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ATTEST:

 

RIVERVIEW FINANCIAL CORPORATION

 

 

 

 

 

 

By:

/s/ Kandi Lopp

 

By:

/s/ Robert E. Garst

 

 

 

Robert E. Garst

 

 

 

Chief Executive Officer

 

 

 

 

 

RIVERVIEW NATIONAL BANK

 

 

 

 

 

 

By:

/s/ Kandi Lopp

 

By:

/s/ Robert E. Garst

 

 

 

Robert E. Garst

 

 

 

Chief Executive Officer

 

 

 

 

 

 

WITNESS:

 

EXECUTIVE

 

 

 

 

 

 

/s/ Kandi Lopp

 

/s/ Terry Wasko

 

 

Terry Wasko

 

13

--------------------------------------------------------------------------------